Exhibit 99.1 News Release Company Contacts: Gregory Walker , Sonia Segovia, VP, Finance and CFO IR Coordinator Tel: (408) 938-6457 Tel: (408) 938-6491 Email:gregory.walker@pdf.com Email: sonia.segovia@pdf.com PDF Solutions ® Reports First Quarter 2013 Results SAN JOSE, Calif .April 24, 2013PDF Solutions, Inc. (PDF Solutions or the Company) (NASDAQ: PDFS) the leading provider of yield improvement technologies and services for the integrated circuit (IC) manufacturing process life cycle, today announced financial results for its first fiscal quarter ended March 31, 2013 . Total revenues for the first fiscal quarter of 2013 totaled $24.1 million, up 1% from $23.8 million for the fourth fiscal quarter of 2012 and up 17% when compared with total revenues of $20 .6 million for the first fiscal quarter of 2012. Gainshare performance incentives revenues totaled $9.3 million, up 28% from $7.2 million for the fourth fiscal quarter of 2012 and up 28% when compared to gainshare performance incentives revenues of $7.3 million for the first fiscal quarter of 2012
